Exhibit 10.56(d)

          SECOND AMENDMENT TO EMPLOYMENT AGREEMENT           This Second
Amendment to Employment Agreement is made and entered into as of January 16,
2002, by and between PriceSmart, Inc., a Delaware Corporation (“Employer”) and
Edward Oats (“Executive”).          

Recitals

          A)   On January 11, 2000 an Employment Agreement was made and entered
into by and between Employer and Executive.           B)   Effective as of
November 1, 2000, Executive’s annual base salary was increased to $115,000.    
      C)   On January 24, 2001, a First Amendment to Employment Agreement was
made and entered into by and between Employer and Executive.           D)  
Pursuant to a Memorandum dated October 16, 2001, Executive’s Annual Base Salary
was increased to $142,000, effective as of September 1, 2001.           E)  
Employer and Executive now desire to further amend the Employment Agreement, as
set forth hereinbelow:          
Agreement
          1.   Section 3.1 of the Agreement which provides:              
        3.1 Term. The term of Executive’s employment hereunder shall commence on
March 31, 2000 and shall continue until March 31, 2002 unless sooner terminated
or extended as hereinafter provided.               is hereby amended, effective
January 16, 2002, to provide as follows:                      3.1 Term. The term
of Executive’s employment hereunder shall commence on March 31, 2000 and shall
continue until March 31, 2003 unless sooner terminated or extended as
hereinafter provided.           2.  

All other terms of the Employment Agreement shall remain unaltered and fully
effective.

               Executed in San Diego, California, as of the date first written
above.          

EXECUTIVE EMPLOYER       PRICESMART, INC.    

Edward Oats

/s/ A. Edward Oats

By: /s/ Robert M. Gans

Name: Robert M. Gans

Its: Executive Vice President   